department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br5 postf-148243-01 uilc internal_revenue_service national_office field_service_advice memorandum for acting associate area_counsel cc lm mct was from richard fultz field service special counsel cc intl subject this chief_counsel_advice supplements the advice previously provided to you on date and responds to your request for clarification of matters addressed in that chief_counsel_advice in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend parent sub lenders country a amount amount amount amount period m year s issue whether the transaction in which parent purchased through a prepaid purchase agreement a security issued by its country a subsidiary to two unrelated foreign banks may be recharacterized for federal_income_tax purposes conclusion postf-148243-01 the transaction may be bifurcated into a loan from the banks to sub and an equity contribution from parent to sub based on the facts provided we do not recommend pursuing the alternative characterizations of the transaction facts our analysis is based on the facts as stated in your incoming request for field_service_advice dated date law and analysis the alternative characterizations of the transaction that we considered were a stripping transaction a prepaid forward_contract and two forms of a conduit analysis under the first conduit analysis parent would be viewed as indirectly making an amount loan to sub using lenders as a conduit and lenders would be viewed as providing separate financing of amount and under the second a partial recast parent would be viewed as indirectly making an amount equity contribution to sub and lenders as making an amount loan to sub a partial recast of the transaction as equity as a convenience we have restated our legal analysis which supports the partial recast of this transaction as equity the substance of a transaction and not the form controls especially where the parties to the transaction are jointly controlled 407_f2d_1121 4th cir where related entities occupy both sides of the bargaining table the form and labels do not necessarily correspond to economic reality because the parties can mold the transaction at their will 398_f2d_694 3d cir form and labels lose their significance particularly where a shareholder who advances funds to a corporation can treat those funds as corporate obligations instead of contributions to capital without affecting his proportionate equity_interest id in determining whether the transaction constitutes debt or equity the particular facts and circumstances must be examined no single uniform approach has been adopted by the courts in analyzing this particular issue the tax_court looks to whether there was a genuine intention to create a debt with a reasonable expectation of repayment and whether that intention comport s with the economic reality of creating a debtor-creditor relationship nestle holdings inc v commissioner tcmemo_1995_441 70_tcm_682 vacated and remanded on another issue 152_f3d_83 2d cir quoting 61_tc_367 in addition to intent the courts have enumerated several other factors to consider in resolving a debt-equity issue while no single factor is determinative john kelley co v commissioner 362_us_521 and the following list is not exclusive the courts generally look to postf-148243-01 the name and presence of a written_agreement demonstrating indebtedness the presence of a fixed maturity_date the source of payments eg whether there is anticipated cash_flow to cover payments the right to enforce payment increased participation in management as the result of the advance subordination thinness of the capital structure in relation to debt the identity of interest between creditor and stockholder the source of interest payments eg from earnings the ability of the corporation to obtain credit from outside sources the use of funds for capital assets or risk involved in making the advances and the failure of the debtor to repay see 464_f2d_394 5th cir laidlaw transportation inc v commissioner tcmemo_1998_232 nestle holdings inc v commissioner t c m pincite 512_fsupp_1178 s d n y see also sec_385 listing debt-equity factors which may be taken into account in regulations based on the facts presented the transaction may be recharacterized as in part a net loan of amount from lenders to sub that sub repays with respect to principal and interest during period m and in part an equity contribution of amount from parent to sub on the issue_date facts supporting the treatment of lenders’ advance to sub as a loan are a written_agreement relating to an amount loan between each lender and sub a cash_flow summary included in promoter’s marketing materials for potential lenders indicated that the lenders would make a net loan to sub of an amount notional_principal_amount less the parent’s amount payment that sub would repay by the turnover date sub was unconditionally obligated to make payments to lenders parent guaranteed sub’s payments to lenders in period m lenders had traditional creditors’ rights to enforce payment and the securities during period m ranked senior to the claims of sub’s unsubordinated creditors facts supporting the characterization of parent’s prepayment as an equity contribution are the securities have no fixed maturity_date parent is not entitled to nor receives any economic return from sub in the form of interest or otherwise during period m parent is entitled to payment after period m only subject_to the solvency and dividend payment conditions described above parent lacks traditional creditor rights to enforce payment the securities are subordinated and unsecured in the event lenders default on their obligation to deliver the securities to parent parent has the right to assign its interest in the securities to sub with the result that sub would offset its obligations to lenders under the securities with its rights under the assignment and make payments to postf-148243-01 parent rather than lenders and parent the sole shareholder of sub holds the securities characterizing parent’s interest in the securities as equity is consistent with the opinion issued by s we disagree however that parent does not have an equity_interest until the turnover date the facts indicate that in substance parent made an amount equity contribution on the issue_date parent was effectively guaranteed to receive the securities on the turnover date lenders were obligated to deliver the securities to parent on the turnover date if not earlier in the event of bank insolvency the chance of sub’s default on the securities was remote because of parent’s guarantee and parent’s interest in the securities was recorded on sub’s books at or around the issue_date beginning with sub’s first payment on the notes to lenders in year sub reduced its earnings_and_profits by an amount equal to the deductible_interest it paid on the amount notional_principal_amount of the securities as a result of recharacterizing a portion of the transaction amount as equity and not debt sub’s earnings_and_profits should be adjusted to reflect that a corresponding amount of sub’s claimed interest deductions should be treated as nondeductible distributions to parent b alternative recharacterizations of the transaction of the remaining three alternatives considered the first alternative treated the lenders as stripping sub’s notes by retaining the cash flows represented by the semi-annual interest payments during period m and selling the remaining cash flows on the notes represented by principal together with interest following the turnover date under this analysis parent would become the immediate owner of a stripped instrument issued by sub but with a delay in possession equal to period m if this were the case under sec_1286 parent would acquire a debt_instrument with a principal_amount of amount for amount and original_issue_discount of amount would accrete during period m prior to the turnover date however characterizing parent as having direct ownership during period m of a debt_instrument that automatically converts to an equity instrument on the turnover date would be difficult to sustain against the contrary assertion - and the approach we recommend above - that parent has made an equity contribution at the outset accordingly we advise against characterizing the transaction as a stripping transaction consequently original_issue_discount would not accrete to taxpayer under sec_1286 during period m for similar reasons we advise against pursuing the second alternative considered which characterized the transaction as a prepaid forward and the third alternative which characterized this transaction as a conduit transaction where lenders acted as a conduit for amount of parent financing to sub our opinions contained in this chief_counsel_advice are based on the facts presented which only support a partial recast ie treating parent as making an equity contribution to sub at the outset because the facts only support this partial recast characterizing the transaction as a prepaid forward ie treating parent as lending postf-148243-01 amount to lenders and acquiring an ownership_interest in sub’s notes on the turnover date as well as a conduit transaction where lenders acted as a conduit for an amount loan from parent to sub are precluded case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by john staples associate chief_counsel international richard fultz field service special counsel office of associate chief_counsel international because we conclude that taxpayer’s interest in the instrument at issue is not debt there is no need to address the issue of whether this transaction should be challenged under sec_446
